            Case 4:21-cv-00053-LPR Document 7 Filed 04/12/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

RORY KEVYN TRAINOR,                                                                  PLAINTIFF
#116197

v.                                Case No. 4:21-cv-00053-LPR

SHANE JONES, et al.                                                              DEFENDANTS

                                             ORDER

       The Court has received and reviewed Proposed Findings and Recommendations from

United States Magistrate Judge Jerome T. Kearney.      (Doc. 5).   There have been no objections.

After a careful review of the Proposed Findings and Recommendations and a careful review of the

entire record, the Court adopts the Proposed Findings and Recommendations in their entirety.

Accordingly,

       IT IS THEREFORE ORDERED that:

       1.      Plaintiff’s Complaint (Doc. 1) against Defendants is DISMISSED without

prejudice for failure to state a claim upon which relief may be granted.

       2.      Dismissal of this action constitutes a “strike” within the meaning of the Prison

Litigation Reform Act, 28 U.S.C. § 1915(g).

       3.      The Court certifies that an in forma pauperis appeal from an Order and Judgment

dismissing this action would not be taken in good faith, pursuant to 28 U.S.C. § 1915(a)(3).

       IT IS SO ORDERED this 12th day of April 2021.



                                                     ________________________________
                                                     LEE P. RUDOFSKY
                                                     UNITED STATES DISTRICT JUDGE
